Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 1 of 14 PageID# 37141

                                                                           2624




    1                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
    2                            Norfolk Division
    3   - - - - - - - - - - - - - - - - - -
                                                 )
    4      BASF PLANT SCIENCE, LP,               )
                                                 )
    5                Plaintiff,                  )
                                                 )
    6      v.                                    )
                                                 )
    7      COMMONWEALTH SCIENTIFIC AND           )
           INDUSTRIAL RESEARCH                   )
    8      ORGANISATION,                         )
                                                 )
    9             Defendant.                     )
           ______________________________        )
  10                                             )       CIVIL ACTION NO.
           COMMONWEALTH SCIENTIFIC AND           )           2:17cv503
  11       INDUSTRIAL RESEARCH                   )
           ORGANISATION, GRAINS RESEARCH         )
  12       AND DEVELOPMENT CORP., AND            )
           NUSEED PTY LTD.,                      )
  13                                             )
                Plaintiff-Counterclaimants,      )
  14                                             )
           v.                                    )
  15                                             )
           BASF PLANT SCIENCE, LP, and           )
  16       CARGILL, INC.,                        )
                                                 )
  17         Defendants-Counterdefendants.       )
                                                 )
  18    - - - - - - - - - - - - - - - - - -
  19
                             TRANSCRIPT OF PROCEEDINGS
  20                          (Jury Trial - Day 16)
  21                              Norfolk, Virginia
  22                              November 7, 2019
  23
        BEFORE:    THE HONORABLE HENRY COKE MORGAN, JR.
  24               United States District Judge
  25




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 2 of 14 PageID# 37142

                                                                           2625




    1   APPEARANCES:
    2                     HOGAN LOVELLS US LLP
                          By: Nitya Anand
    3                          Arlene L. Chow
                               N. Thomas Connally, III
    4                          Una Chiao-Yi Fan
                               Thomas B. Hunt
    5                          Takashi Okuda
                               Jared Schubert
    6                          Anna K. Shaw
                               Ernest Yakob
    7                     Counsel for BASF Plant Science, LP
    8                     VANDEVENTER BLACK LLP
                          By: Richard H. Ottinger
    9                     Counsel for Defendants, Third-Party
                          Plaintiffs, and Counterclaimants
  10
                          KOBRE & KIM LLP
  11                      By: Jonathan E. Barbee
                               Hugham Chan
  12                           Matthew I. Menchel
                               Michael K. Ng
  13                           Hartley M.K. West
                               Daniel A. Zaheer
  14                      Counsel for Commonwealth Scientific and
                          Industrial Research Organisation
  15
                          PORTER HEDGES LLP
  16                      By: Miranda Jones
                               Megan Mon-Ting Luh
  17                           Erin C. Villasenor
                          Counsel for Grains Research and
  18                      Development Corporation
  19                      WILEY REIN LLP
                          By: Alexander Owczarczak
  20                           Teresa Summers
                               Lawrence M. Sung
  21                      Counsel for Nuseed Pty Ltd
  22                      FISH & RICHARDSON PC
                          By: Ahmed J. Davis
  23                           Christopher R. Dillon
                               Elizabeth Flanagan
  24                           Daniel R. Gopenko
                          Counsel for Cargill, Inc.
  25




                   Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 3 of 14 PageID# 37143

                                                                           2626




    1              (Proceedings commenced at 3:30 p.m.)
    2              THE CLERK:    Civil Action No. 2:17cv503, BASF Plant
    3   Science, LP, BASF Plant Science GmbH, and Cargill, Inc. v.
    4   Commonwealth Scientific and Industrial Research Organisation,
    5   Grains Research and Development Corporation, and Nuseed, PTY
    6   LTD.
    7              For BASF and Cargill, Ms. Shaw, Mr. Connally, are
    8   you ready to proceed?
    9              MR. CONNALLY:    We are.
  10               THE CLERK:    For CSIRO, GRDC, and Nuseed, Mr. Zaheer,
  11    Ms. Jones, and Mr. Sung, are you ready to proceed?
  12               MR. ZAHEER:    We are, Your Honor.     Thank you.
  13               THE COURT:    Well, the Court, of necessity, had to
  14    pick a time when negotiations had to cease, if they were not
  15    going to make any progress.       It appears to the Court, from
  16    the proponents' filing, that they, at least, weren't
  17    interested in making any progress, so I assume that none has
  18    been made.
  19               MR. ZAHEER:    Your Honor, the parties met yesterday
  20    and this morning, and we were unable to reach --
  21               THE COURT:    What?
  22               MR. ZAHEER:    The parties met yesterday and this
  23    morning, and we were unable to reach common ground with
  24    respect to a royalty rate.
  25               THE COURT:    Well, the document you filed this




                   Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 4 of 14 PageID# 37144

                                                                           2627




    1   morning said you didn't want any relief, you wanted the Court
    2   to decide to award no relief.       That doesn't sound like there
    3   was much negotiating going on.
    4              MR. ZAHEER:    We were able to negotiate.      Again, we
    5   tried to -- tried our best to reach a resolution, but we were
    6   unable to do so.
    7              THE COURT:    Do the parties think any additional time
    8   would be fruitful?
    9              MR. CONNALLY:    I do not, Your Honor.
  10               MR. ZAHEER:    No, Your Honor.
  11               THE COURT:    All right.   Well, I must say it was
  12    unusual to get the request we got from the proponents this
  13    morning.    It sounds like you just want to have another trial
  14    in another court.
  15               MR. ZAHEER:    I'm happy to address that, Your Honor,
  16    if you'd like me to.
  17               THE COURT:    I don't think it would be fruitful.
  18               Well, as I said, the Fourth Circuit has strongly
  19    suggested that before the Court attempts to reach a royalty
  20    decision, that it give the parties an opportunity to
  21    negotiate, which we've done.       And both parties have now told
  22    the Court that they didn't think any further negotiations
  23    would be helpful, so the Court will proceed with what it
  24    previously indicated its ruling was, which is to determine an
  25    ongoing royalty.




                   Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 5 of 14 PageID# 37145

                                                                           2628




    1              I can only say it never occurred to me that I'd be
    2   getting a brief asking for the Court to make a finding of no
    3   action.    But I don't think that's appropriate, and, in fact,
    4   I think that just runs exactly contrary to what the Court
    5   requested that the parties do.       I suppose it would have been
    6   reasonable to make that request before the Court made its
    7   findings on which way we would proceed, but to make that
    8   request in the middle of what is supposed to be negotiations
    9   is not at all persuasive to the Court.
  10               The Court has to look at all of the factors that
  11    should go into determining what a reasonable royalty should
  12    be and whether that reasonable royalty should be made up of
  13    ongoing royalty or a lump sum or both.        I think the most
  14    efficient way to review the factors is to go through the
  15    Georgia-Pacific factors.      A number of the factors the Court
  16    has considered follow the Georgia-Pacific factors, but there
  17    are other factors the Court has considered, as well.
  18               As the Court indicated, it did not find the
  19    comparables cited by the plaintiffs' expert to be appropriate
  20    comparables, nor did the Court believe that the mathematical
  21    and economic assumptions from those two negotiations -- that
  22    is, the contract between Nuseed and GRDC and CSIRO or the
  23    consultations between BASF and Cargill -- were comparables,
  24    and so the Court ruled out the 12 to 49 percent running
  25    royalty put forth by the plaintiffs' expert, as well as




                   Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 6 of 14 PageID# 37146

                                                                           2629




    1   the -- by "the plaintiffs'," I should say "proponents'" -- as
    2   well as the revised mathematical economic viewpoint based on
    3   those comparables by the opponents' expert.
    4              The comparables used by the opponents' expert are
    5   reasonable, but, as the Court said, they're not ideal,
    6   because they don't deal with negotiations between
    7   competitors, which would be the best guide for the Court to
    8   look to.    But they do have some value; although the Court is
    9   not adopting the numbers put forth by the opponents' expert,
  10    either.
  11               So applying that reasoning to factors 1 and 2 of the
  12    Georgia-Pacific factors, they simply are not sufficiently
  13    comparable to base a ruling entirely on them, and, therefore,
  14    factors 1 and 2 are not considered by the Court as highly
  15    favorable or unfavorable to either party.
  16               Georgia-Pacific factor number 2 weighs in favor of
  17    reducing the royalty because the royalty would be
  18    nonexclusive and, therefore, would encourage a reduction in
  19    the royalty.    However, it appeared to the Court that, given
  20    the evidence in the case, which indicates the extensive
  21    research and development necessary, together with the
  22    regulatory approvals necessary in the food product, make the
  23    probability of another licensing agreement being available to
  24    the proponents of little value.
  25               Georgia-Pacific number 4 also would argue in favor




                   Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 7 of 14 PageID# 37147

                                                                           2630




    1   of a lesser royalty, as it indicates that recently there were
    2   still negotiations going on.       And when I say "recently," I'm
    3   talking about in 2016 there were negotiations going on
    4   between the parties to obtain a license, and when those
    5   negotiations broke down, the suit was filed.         But that
    6   indicates that the proponents were willing to license their
    7   property interest in the patents, but it does not appear from
    8   the evidence that that was their preference.         They wanted
    9   somebody who would be more of a partner with them in
  10    marketing the product than just granting a license.          So that
  11    factor does not carry much weight.
  12               Georgia-Pacific factor number 5 calls for an upward
  13    influence because the proposed licensee has been found to be
  14    an infringer, and, arguably -- although the evidence is not
  15    clear on this -- they would be competitors in the market,
  16    along with all the sales of the fish oil.         The market, as
  17    portrayed in the exhibits of the parties, includes not only
  18    the parties to this action but also all the competing parties
  19    in selling fish oil.     So it's not a two-party market, it's a
  20    multiparty market.
  21               Nonetheless, the fact that the opponents have been
  22    found to be an infringer and, indeed, admitted infringement
  23    on most of the patents asserted is a significant upward
  24    factor for the Court to consider in determining the proper
  25    number.




                   Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 8 of 14 PageID# 37148

                                                                           2631




    1              Factor number 6 is would the sale of the product
    2   enhance the sale of other products?        I don't see that it
    3   would, except it could enhance the sale of the product
    4   intended for human consumption.       But neither party has
    5   obtained permission to sell that product at this point, so
    6   that's not a significant factor.
    7              Factor number 7 -- and we talked about that
    8   before -- is the duration of the patent, which is short.           So,
    9   again, the downward influence of this is negated by the time
  10    factor involved in producing a patentable food product,
  11    whether it's for human or fish consumption.
  12               Factor 8 comes into play because the opponents -- or
  13    "something closely related to factor 8" may be more accurate
  14    to say -- comes into play because the opponents' expert
  15    referred to the additional technology obtained by the
  16    opponent in its negotiation with the three schools.          However,
  17    it does not appear that whatever extra technology that they
  18    obtain -- there's no evidence to indicate that it has any
  19    significant value, so what would otherwise be a downward
  20    variance would be minimized by that factor.
  21               And the potential profitability of the property is,
  22    again, difficult to determine based on the projections of
  23    both parties, as well as their testimony about how difficult
  24    it is to make such a projection.
  25               Another upward factor is that the product is unique;




                   Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 9 of 14 PageID# 37149

                                                                            2632




    1   although the opponents have been working for many years on
    2   developing their own product and, in fact, were awarded a
    3   patent.    That goes toward one of the factors in the liability
    4   phase directly; it shows that there was competition for
    5   developing the product.
    6               Opponents' patent doesn't really have any import in
    7   the consideration of the Georgia-Pacific factors on damages,
    8   however.    Probably, over time, the products which are the
    9   subject of the infringement will continue to improve.          It
  10    will probably cost less to create them, and as they improve,
  11    they will be more competitive with the fish-based products,
  12    so that is a factor in favor of increasing the royalties.
  13                Factor 11 is also in favor of a slightly upward
  14    influence, because Cargill has -- although they've not sold
  15    any product, they're close to it.       It does not appear that
  16    the plaintiff, however, is close to it.        The deposition
  17    testimony of Ms. Boettner, which was read into the case,
  18    indicates remarkably little progress in bringing the
  19    proponents' product to market.       And the only thing that's
  20    happened between her testimony from September 9th and her
  21    testimony at trial is that she's gotten a new title and hired
  22    one employee, so that does not have much influence.
  23                Factor 12 is the customary profit in similar
  24    products.    We don't know what the customary profit is in
  25    similar products since the similar products are the fish oil.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 10 of 14 PageID# 37150

                                                                           2633




    1    We have had testimony about the cost of fish oil, but we have
    2    had absolutely no testimony of what profit you make from
    3    selling the fish oil.
    4              The risk as compared with the profit, under item 13,
    5    also remains undetermined.      Both parties have made
    6    projections, and both parties have invested considerable
    7    funds in developing their respective products, but, again,
    8    there's been little evidence of -- there's been some evidence
    9    of the cost of the infringing products but no evidence of the
   10    cost of the proponents' products which has been represented
   11    as being in competition with the defendant, so that factor is
   12    not significant.
   13              Factor 14 is opinion testimony.       The Court found the
   14    testimony of the opponents' expert far more objective and
   15    credible than that of the proponents' expert on all of the --
   16    not only the royalty, but the other factors affecting the
   17    granting of an injunction, so that factor would favor a
   18    downward adjustment.
   19              However, the problem is that two of the downward
   20    adjustments were not explained by the opponents' expert.          I
   21    did examine him myself on one of the elements, which is the
   22    short time remaining on the patent, and he conceded that that
   23    was not an important element.      But although the opponents'
   24    expert said that he considered the upward adjusting elements
   25    and the downward adjusting elements, he didn't explain




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 11 of 14 PageID# 37151

                                                                           2634




    1    exactly how he considered them.       He ended up with a number
    2    which was based solely on the adjusted cost of what I believe
    3    they paid the University of Hamburg, adjusted for inflation.
    4    So the Court cannot make any determination whether he just
    5    offset the upward and downward adjustments and came out even,
    6    or exactly how he treated these upward and downward
    7    adjustments.    He didn't explain it.
    8              The Court finds that examining all the factors,
    9    including the Georgia-Pacific factors, there's more
   10    persuasive evidence to support the upward factors than the
   11    downward factors.     The question is how do you monetize that?
   12    That's the difficult part, which I had hoped the parties
   13    would resolve through negotiations, but since they were
   14    unable to do so, the Court will do it.
   15              One of the factors that's very important to the
   16    negotiations is that the Court found that the evidence did
   17    not justify the granting of an injunction, for a variety of
   18    reasons; principal among which was the failure of the
   19    proponents to establish any degree of public interest in
   20    favor of the granting of injunction, but there were others as
   21    well.
   22              I think that there should be an upward adjustment of
   23    the lump sum payment.     I think it should be tripled.       I think
   24    there should also be an upward adjustment of the 1.4 percent
   25    royalty, which the Court has increased by a factor of 2.5,




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 12 of 14 PageID# 37152

                                                                           2635




    1    which would make the adjusted running figure 3.5 percent.
    2              I haven't done the math on that, but I think we're
    3    talking -- I think tripling the -- I think it was like
    4    1.2-something million.     So the Court feels that that number,
    5    whatever it was suggested by Mr. Napper, should be tripled.
    6    I think it should be doubled because the Court doesn't know
    7    to what extent he considered the upward factors, and I think
    8    it should be increased by another factor because he spoke of
    9    downward factors, which the Court feels were not -- may have
   10    been considered by him, but the Court doesn't consider them
   11    of any particular value -- or of minimal value, I would say.
   12              So they're the numbers that the court will
   13    incorporate into its finding.
   14              The Court has already advised counsel of some of the
   15    findings of fact it's going to make; however, I haven't
   16    completed the findings of fact or conclusions of law beyond
   17    which I stated before the negotiations and have restated, in
   18    part, here today, so the Court is in the process of preparing
   19    a written opinion on all the issues that have come before it
   20    in the course of the trial, and we'll try to have that out as
   21    soon as possible.
   22              However, the Court's finding of the form of the
   23    damages awarded and the Court's determination of the amount
   24    of the running royalty and the lump sum payment are findings
   25    that will be effective immediately.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 13 of 14 PageID# 37153

                                                                            2636




    1              Does counsel have any matter it would like to bring
    2    to the attention of the Court at this time?
    3              MR. ZAHEER:    Yes, Your Honor.     I don't think the
    4    Court addressed the '541 patent.
    5              THE COURT:    What?
    6              MR. ZAHEER:    I don't think Your Honor addressed the
    7    '541 patent.
    8              THE COURT:    I intentionally didn't address the '541
    9    patent.   There doesn't seem to be any infringing activity
   10    with respect to the '541 patent at this time, according to
   11    the evidence, but nonetheless, that patent was found to be
   12    infringed, and the proponent is entitled to some form of
   13    damages or protection of that patent.       But I've been focusing
   14    my attention on trying to come up with what I thought would
   15    be an appropriate royalty, as opposed to dealing with other
   16    issues, and that's what all of us have been focused on.          So
   17    we just haven't figured out what the proper form of damages
   18    would be for the '541 patent, but the proponent is definitely
   19    entitled to some sort of protection of that patent.
   20              Anything else from the proponents?
   21              MR. ZAHEER:    Nothing further, Your Honor.      Thank
   22    you.
   23              THE COURT:    Anything from the opponents?
   24              MR. CONNALLY:    No, Your Honor.
   25              THE COURT:    All right.    As I say, the Court's




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 816 Filed 11/15/19 Page 14 of 14 PageID# 37154

                                                                           2637




    1    findings of the form of the damages and the amount of damages
    2    are effective immediately, but I will prepare a written
    3    opinion explaining the number of issues that have arisen
    4    during the trial.     All I can say is we'll get it done as soon
    5    as we can.   I'm not sure exactly how long it's going to take.
    6    There are a lot of rulings, a lot of issues.
    7              If there's nothing further, then we'll be adjourned.
    8              (Proceedings adjourned at 4:05 p.m.)
    9
   10                                CERTIFICATION
   11
   12         I certify that the foregoing is a correct transcript
   13    from the record of proceedings in the above-entitled matter.
   14
   15
   16               ___________________/s/____________________
   17                             Carol L. Naughton
   18                              November 7, 2019
   19
   20
   21
   22
   23
   24
   25




                    Carol L. Naughton, Official Court Reporter
